Exhibit 99.2 TELKONET, INC. RECONCILIATION OF NET INCOME (LOSS) TO ADJUSTED EBITDA (Telkonet Segment) FOR THE THREE MONTHS AND YEARS ENDED DECEMBER 31, 2 (Unaudited) Three Months Ended Years Ended December31, 2007 December31, 2006 December31, 2007 December31, 2006 Net (loss), as reported $ (5,449,127 ) $ (5,134,186 ) $ (20,391,110 ) $ (27,437,116 ) Net loss attributed to MSTI segment 3,077,829 1,255,135 7,120,380 3,272,478 Net loss attributed to Telkonet segment (2,371,298 ) (3,879,051 ) (13,270,730 ) (24,164,638 ) Interest (income) expense, net 245,106 (159,517 ) 144,109 5,060,844 Depreciation and amortization 94,690 53,461 410,021 220,898 EBITDA attributed to Telkonet segment (2,031,502 ) (3,985,107 ) (12,716,600 ) (18,882,896 ) Adjustments: Loss on early extinguishment of debt - - - 4,626,679 Gain on sale of investment (1,868,956 ) - (1,868,956 ) - Stock based compensation 438,226 265,086 1,695,846 1,358,239 Adjusted EBITDA $ (3,462,232 ) $ (3,720,021 ) $ (12,889,710 ) $ (12,897,978 ) NON-GAAP Financial Measures: The Company, as is common in its industry, uses EBITDA as a measure of performance to demonstrate earnings exclusive of interest and non-cash events. The Company manages its business based on its cash flows. The Company, in its daily management of its business affairs and analysis of its monthly, quarterly and annual performance, makes its decisions based on cash flows, not on the amortization of assets obtained through historical activities. The Company, in managing its current and future affairs, cannot affect the amortization of the intangible assets to any material degree, and therefore uses EBITDA as its primary management guide. Since an outside investor may base its evaluation of the Company’s performance based on the Company’s net loss not its cash flows, there is a limitation to the EBITDA measurement. EBITDA is not, and should not be considered, an alternative to net loss, loss from operations, or any other measure for determining operating performance of liquidity, as determined under accounting principals generally accepted in the United States (GAAP). The most directly comparable GAAP reference in the Company’s case is the removal of interest, depreciation, amortization, taxes and other non-cash expense.In assessing the overall health of its business during the fourth quarter and the fiscal years 2007 and 2006, The Company excluded items in the following general categories, each of which are described below: Loss on Early Extinguishment of Debt.In August 2006, the Company recorded a one-time non-cash expense of $4,626,679 in connection with the repayment of outstanding convertible senior notes.The expense consisted of a redemption premium paid in common stock, additional warrants issued, and a write-off of unamortized debt discount and financing costs.The Company considers this a financing transaction, and it is not an indication of current or future operating performance.Therefore the Company does not consider the inclusion of this transaction helpful in assessing its current financial performance compared to previous periods as well as prospects for the future. Gain on Sale of Investment.
